DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application.
Applicant’s arguments on claim rejections 35 USC 103 on claims 1-20, filed 10/8/2021, have been fully considered but they are not persuasive. The examiner respectfully traverses applicant’s arguments and made this action Final. 

Response to Arguments
Applicant argues that McManis is not “taking a snapshot of a file system distributed across multiple storage nodes.” Rather McManis is requesting a snapshot of an alleged a file system distributed across multiple storage nodes. The McManis’s requesting is not equivalent to the claim term “taking.” Furthermore, McManis specifically teaches that McManis’ entire file system must be divided into portions, and snapshots [plural] are taken of the plurality of portions (Remarks, page 7).
Examiner respectfully submits that McManis discloses “A transaction NAM can also be used to facilitate the acquisition of snapshots in a storage system. As noted above, one example of a network storage system includes multiple file servers, each of which implements a portion of a file system. The system may be as shown in FIG. 7, where each of the storage servers 72A and 72B is a file server. When a snapshot of the 
Examiner interprets that the pluralitiy file servers as claimed multiple storage nodes. Examiner interprets that each of the file servers takes a snapshot of its portion of the file system in response to requesting a snapshot of the entire file system means for the plurality snapshots of portions of the file system are collected and together become the requested snapshot of the entire file system, so it is similar as claimed “taking a snapshot of a file system distributed across multiple storage nodes.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication Number 2010/0161556, hereafter referred to as “Anderson”) in view of McManis (U.S. Publication Number 2006/0218362), and further in view of Ben Dayan et al. (U.S. Publication Number 2017/0052847, hereafter referred to as “Ben Dayan”).
With respect to claim 1, Anderson teaches a method for a distributed storage system ([0005]: large-capacity storage devices and distributed storage systems comprising numerous large-capacity storage devices are considered:  figs. 1A, 1B and 2B and [0070]), comprising: 
taking a snapshot of a file system distributed across multiple storage nodes ([0008] [0064]: a method for taking a snapshot of a portion of a file system including files and directories and [0070] fig. 1B: data storage system of the distributed file system.  The data storage system comprises several subcomponents which may include, for example, an Input/Output Interface that provides for external communication, a snapshot module, a processor, and a storage device.  These subcomponents communicate with one another over a bus.  The data storage systems may include only a portion of the depicted subcomponents or only the storage device);
maintaining the snapshot for the file system ([0022]:  a method of maintaining path-accessibility for snapshots in subnodes of a hierarchical structure) using a snapshot table and a file system views table (fig. 5,[0039] [0111] [0114] snapshot table including snapshot ID); and
providing a snapshot index for accessing the snapshot (snapshot ID as snapshot index in the table: see fig. 2A, [0078]-[0080] and [0095]) [0098]),
wherein a constant snapshot index is provided for a current view of the file system ([0077]: each of the snapshots has a snapshot identifier ("snapshot ID") and the snapshot ID provides an indication as to the relative time the snapshot was created; [0023]: the data structure may include a data storage tree structure to store current data in directories and files; a snapshot module configured to create snapshots in time of directories and files; and snapshot data structures of snapshot versions of a file, wherein the snapshot file version identifies blocks of data modified from the next more recent version of the file; [0098]: when a snapshot of a file or a directory is created, but before any modifications to the file or directory have been made, the governance list of the current version will include the snapshot ID of the newly created snapshot).
Anderson does not explicitly teach taking a snapshot of a file system distributed across multiple storage nodes, wherein the snapshot is taken on the whole file system, wherein the file system comprises a plurality of buckets, each of the plurality of buckets is operable to write to a unique stripe, and each of the plurality of buckets is independent of each other of the plurality of buckets as claimed.
McManis teaches taking a snapshot of a file system distributed across multiple storage nodes, wherein the snapshot is taken on the whole file system ([0080] and Fig. 7: As noted above, one example of a network storage system includes multiple file servers, each of which implements a portion of a file system. The system may be as shown in FIG. 7, where each of the storage servers 72A and 72B is a file server. When a snapshot of the entire file system is requested, each of the file servers takes a snapshot of its portion of the file system.).

Ben Dayan teaches wherein the file system comprises a plurality of buckets ([0046], Fig. 5B: FIG. 5B shown is an example implementation in which a virtual file system comprises D (an integer) SSDs each SSD comprises C (an integer) chunks, and each chunk comprises B (an integer) blocks), each of the plurality of buckets is operable to write to a unique stripe, and each of the plurality of buckets is independent of each other of the plurality of buckets ([0057], Fig. 5D: the data from the four writes is coalesced into a single commit which ends up in block stripe 5301, for purposes of illustration this example assumes M=4 and K=1 and that the block stripe 5301 is the same as shown in FIG. 5D; [0059]: a separate stripe queue 704 may be maintained for each chunk stripe of a particular DFRAS (distributed failure resilient address spaces) such that any particular stripe queue 704 only has to keep track of a relatively small portion of all block stripes of a particular DFRAS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method taking a snapshot of a file system of Anderson and McManis with the teaching about a virtual file system of Ben 

With respect to claim 5, Anderson teaches wherein the file system views table comprises one or more entries, and each of the one or more entries has a name field and a pointer to a corresponding snapshot ([0111]-[0112] and Fig. 5: the LIN (Logical Inode Number) table stores the LIN/snapshot ID pairs of all of the files and directories in the system.  Accordingly, each LIN/snapshot ID pair references the corresponding inode version of a file or directory using, for example, a pointer).

With respect to claim 6, Anderson teaches wherein the snapshot is writeable ([0072]: the processor receives and processes requests to create snapshots, to delete snapshots, to read snapshot data, to modify data governed by a snapshot, and/or other snapshot related processes).
Claim 10 is essentially the same as claim 1 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 1 hereinabove. 
Claim 14 is essentially the same as claim 5 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 5 hereinabove. 

Claim 19 is essentially the same as claim 5 except that it is directed to a machine-readable storage rather than a method, and is rejected for the same reason as applied to the claim 5 hereinabove. 
Claim 20 is essentially the same as claim 6 except that it is directed to a machine-readable storage rather than a method, and is rejected for the same reason as applied to the claim 6 hereinabove. 

Claims 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of McManis, in view of Ben Dayan, and further in view of Raja et al. (U.S. Publication Number 2017/0003899, hereafter referred to as “Raja”).
With respect to claim 2, Anderson, McManis and Ben Dayan teaches the method as discussed in claim 1. 
Anderson, McManis and Ben Dayan disclose substantially the invention as claimed.
Anderson, McManis and Ben Dayan do not explicitly teach wherein the file system is distributed across five nodes as claimed.
However, Raja teaches wherein the file system is distributed across five nodes ([0018] [0057] and fig. 1A: five data nodes 130a, 130b, 130c, 130d, and 130e in a cluster 100a, the distributed data grid 100 may comprise any number of clusters and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of Anderson in view of McManis and Ben Dayan with the teachings of Raja. One having ordinary skill in the art would have found it motivated to utilize of providing intuitive access to previous versions of files or directories in distributed file system, has processor generating snapshot version of target structure and mini-snapshot version of ancestor subset ([0003]-[0004] [0011]-[0013] [0063]-[0065] of Anderson) of five data storage nodes ([0018] [0057] fig. 1A of Raja), as taught by Raja in order to defining a shared directory location and a directory archiver to archive snapshots from the local disk to the shared directory location and the persistence environment further defines address providers which specifies which host nodes must be present before a recovery of partitions is started. (Raja’s [0057]). 
Claim 11 is essentially the same as claim 2 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 2 hereinabove. 
Claim 16 is essentially the same as claim 2 except that it is directed to a machine-readable storage rather than a method, and is rejected for the same reason as applied to the claim 2 hereinabove. 

Claims 3-4, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of McManis, in view of Ben Dayan, and further in .
With respect to claim 3, Anderson, McManis and Ben Dayan teaches the method as discussed in claim 1. 
Anderson, McManis and Ben Dayan disclose substantially the invention as claimed.
Anderson, McManis and Ben Dayan do not explicitly teach wherein the snapshot table comprises one or more entries, and each of the one or more entries has a snapshot index field, a pointer to its parent, a pointer to a left child, and a pointer to a right child as claimed.
However, Surawara teaches wherein the snapshot table comprises one or more entries, and each of the one or more entries has a snapshot index field, a pointer to its parent, a pointer to a left child, and a pointer to a right child (abstract, figs. 18, 29, 30, 31, [0180]-[0181] [0185]-[0186]: table memory control section for changing an effective table number according to a required number of table entries. When the required table entry number is small, the table memory control section reduces the power consumption by stopping the feeding of power or the supply of clock to a part of the table memories; pointer, parent left child and right child).
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of Anderson in view of McManis and Ben Dayan with the teachings of Surawara.  One having ordinary skill in the art would have found it motivated to utilize of providing intuitive access to previous versions of files or directories in distributed file system, has processor generating snapshot version of 

With respect to claim 4, Anderson teaches wherein the snapshot table comprises a file system identification (fig. 2A, [0075] [0097] each of the files and directories within the file system 200 is assigned a unique identifier referred to as a Logical Inode Number ("LIN")).
Claim 12 is essentially the same as claim 3 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 3 hereinabove. 
Claim 13 is essentially the same as claim 4 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 4 hereinabove. 
Claim 17 is essentially the same as claim 3 except that it is directed to a machine-readable storage rather than a method, and is rejected for the same reason as applied to the claim 3 hereinabove. 
Claim 18 is essentially the same as claim 4 except that it is directed to a machine-readable storage rather than a method, and is rejected for the same reason as applied to the claim 4 hereinabove. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of McManis, in view of Ben Dayan, and further in view of McGowen et al. (U.S. Publication Number 2003/0140191, hereafter referred to as “McGowen”).
With respect to claims 7-9, Anderson, McManis and Ben Dayan teaches the method as discussed in claim 1. 
Anderson, McManis and Ben Dayan disclose substantially the invention as claimed.
Anderson, McManis and Ben Dayan do not explicitly teach enumerating file system objects that belong to the snapshot; wherein the enumeration is done via an on-disk hash; and wherein the enumeration is done with double-linked lists for the file system objects as claimed.
However, McGowen teaches enumerating file system objects that belong to the snapshot ([0003]: file systems are implemented in a storage system) and wherein the enumeration is done via an on-disk hash; and wherein the enumeration is done with double-linked lists for the file system objects ([0003] [0053]: file system object, disk and links for enumerating devices).
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of Anderson in view of McManis and Ben Dayan with the teachings of McGowen.  One having ordinary skill in the art would have found it motivated to utilize of providing intuitive access to previous versions of files or directories in distributed file system, has processor generating snapshot version of target structure and mini-snapshot version of ancestor subset ([0003]-[0004] [0011]-. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10339101 B1 by Gupta teaches a distributed secondary storage system having multiple storage nodes in a cluster may distribute write journals across the storage nodes. Further still, the distributed secondary storage system allows clients to create snapshots of files, directories, and the entire file system.  
US 20190073378 A1 by Guturi et al. teaches one or more clusters may be comprised of a plurality of storage nodes. A cluster may store a full snapshot of file system data and associated serialized snapshot tree data.
US 9720619 B1 by Shah et al. teaches the StorFS system has the ability to snapshot an individual file, a set of files or directories or an entire file system.  Furthermore, the StorFS system has the ability to take the snapshot of the files that may be spread across multiple physical nodes and disks, each receiving concurrent updates.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                    

October 25, 2021